Citation Nr: 1745722	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-42 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected right ear otitis externa.

4.  Entitlement to a compensable rating for right ear otitis externa.  

5.  Entitlement to an initial rating in excess of 20 percent for spondylolisthesis of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

7.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal has been transferred to the RO in Wichita, Kansas.

This appeal was before the Board in January 2012 at which time it was remanded to schedule the Veteran for a Board hearing.  A hearing was scheduled in May 2017.  However, in correspondence received prior to the scheduled hearing, it was indicted that the appellant wished to cancel his Board hearing.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016).  

With respect to the hearing loss issue, at the time of the January 2012 Board remand, the issue on appeal was characterized as entitlement to service connection for bilateral hearing loss.  A review of the record, however, indicates that service connection for bilateral hearing loss was previously denied by the RO in a final rating decision.  Under these circumstances, the Board is obligated by statue to consider whether new and material evidence has been received to reopen the claim, prior to addressing the merits of the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issues as set forth on the cover page of this decision.  In light of the favorable determination below regarding the left ear hearing loss issue and the remand regarding the right ear hearing loss issue, no prejudice to the Veteran has resulted from the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that following the issuance of the March 2010 Statement of the Case regarding bilateral hearing loss, additional VA medical records noting treatment for the claimed condition were associated with the claims file.  Such records were not considered by the RO.  However, as the issue regarding left ear hearing loss is being reopened and remanded for further development, the Veteran is not prejudiced by the Board reviewing this evidence.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ear hearing loss, entitlement to service connection for left ear hearing loss, entitlement to increased ratings for a lumbar spine disability, a cervical spine disability, and right ear otitis externa, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  In a March 1996 rating decision, the RO denied service connection for left ear hearing loss (claimed bilateral hearing loss).  Although the Veteran was notified of his appellate rights in an April 1996 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final March 1996 rating decision denying service connection for left ear hearing loss includes medical evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.  


CONCLUSION OF LAW

1.  The March 1996 rating decision denying the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for left ear hearing loss (claimed as bilateral hearing loss) was initially denied in a March 1996 rating decision because there was no evidence of the claimed disability. 

The Veteran was notified of his appellate rights in an April 1996 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  The Veteran does not argue otherwise.  Thus, the RO's March 1996 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

The Veteran now seeks to reopen the previously denied claim of service connection for left ear hearing loss.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the March 1996 rating decision included service treatment records and the report of a November 1995 VA audio examination.  Audiometric testing conducted during the November 1995 examination showed pure tone thresholds, in decibels, as follows:




 Hz   



500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
10
5
5
15
15

Speech recognition was 98 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the appellant had normal hearing sensitivity.  

The additional evidence received since the final March 1996 rating decision includes the report of a November 2009 VA audio examination, which showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
15
15
15
30
35
LEFT
20
15
15
25
30

Speech recognition was 98 percent in both the left and right ears.  The examiner indicated that the Veteran had normal hearing sensitivity.  He determined that Veteran's hearing loss was not secondary to his service-connected right ear otitis externa.  In this regard, the examiner noted that the Veteran had mild hearing loss evidenced around the 4000 Hertz, which is sensorineural.  However, hearing loss caused by otitis externa would be conductive in nature, thus sensorineural hearing loss is less likely as not related to the Veteran's service-connected otitis externa.

Post-service VA medical records noting a diagnosis of high frequency hearing loss have also been associated with the claims file.  Notably results from a June 2010 audiology consult revealed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
20
20
20
40
40

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final November 2009 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for left ear hearing loss.  In this regard, the previous claim of service connection for hearing loss and was denied because there was no evidence showing that the Veteran had been diagnosed with the claimed condition.  As detailed herein, the evidence subsequent to the March 1996 rating decision demonstrates that the Veteran has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current left ear hearing loss disability is related to active military service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for left ear hearing loss is granted.


REMAND

Right Ear Hearing Loss, Lumbar Spine Disability, and Cervical Spine Disability

The Board observes that since the AOJ last considered the claim of service connection for bilateral hearing loss in a March 2010 Statement of the Case and the increased rating claims for the appellant's service-connected lumbar and cervical spine disabilities in the May 2011 Statement of the Case, pertinent evidence has been associated with the record on appeal.  Such evidence includes records revealing medical treatment for the claimed conditions.  Because the AOJ has not yet considered this additional evidence and because the appellant has not waived initial AOJ consideration of this additional evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2016) (providing that any pertinent evidence submitted by the appellant must be referred to the RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case)

Left Ear Hearing Loss

The Veteran asserts that his hearing loss disability is due to noise exposure during active service.  Alternatively, he contends that the condition is secondary to his service-connected right ear otitis externa.

As detailed above, the Veteran was provided a VA audio examination in November 2009.  The examiner determined that the Veteran's hearing loss disability was not caused by the Veteran's right ear otitis.  However, an opinion regarding aggravation of the claimed condition was not provided.  The Board observes that at the time of the November 2009 VA examination, the Veteran did not have hearing loss for VA purposes.  However, subsequent records demonstrate left ear hearing loss.  Thus, on remand, an additional VA examination must be provided to determine the nature and etiology of the Veteran's left ear hearing loss disability.  

Right Ear Otitis Externa

The Board observes that the Veteran was last examined for right ear otitis in February 2010.  At that time, it was noted that there was no history of balance or gait problems.  Following the issuance of the March 2010 Statement of the Case, additional medical records were associated with the claims file.  Notably, a record dated in December 2011 indicates that the Veteran was treated for dizziness and right ear pain.  The treating physician noted that the Veteran provided records regarding treatment for ear infections.  On physical examination, it was reported that the Veteran had cerumen in front of the right ear.  He was diagnosed with cerumen impaction.  However, there was no evidence of infection or obstruction.  Although the records do not suggest that the right ear pain is specifically due to the Veteran's service-connected right ear otitis, similar symptoms were discussed and noted during the previous VA examinations.  In light of the foregoing, on remand, the Veteran should be provided an additional VA examination to determine the nature and severity of his right ear otitis externa.


TDIU

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records regarding treatment for right ear otitis, to include records regarding ear infections.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology his left ear hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss was caused by his service-connected right ear otitis externa?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss has been aggravated (chronically worsened) by his service-connected right ear otitis externa?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the lay statements of record regarding the onset of the left ear hearing loss disability. 

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right ear otitis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should clearly describe the nature and degree of any and all symptoms caused by the Veteran's right ear otitis-to include whether the disability is suppurative (pus producing or purulent) or nonsuppurative (non-pus producing). 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record. If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


